Case 2:19-mj-03881-DUTY
      Case 2:19-mj-10555-CWD
                         Document
                              Document
                                  1 Filed
                                        1 09/16/19
                                           Filed 09/25/19
                                                     Page 1Page
                                                            of 261 of
                                                                   Page
                                                                      26 ID #:1
Case 2:19-mj-03881-DUTY
      Case 2:19-mj-10555-CWD
                         Document
                              Document
                                  1 Filed
                                        1 09/16/19
                                           Filed 09/25/19
                                                     Page 2Page
                                                            of 262 of
                                                                   Page
                                                                      26 ID #:2
Case 2:19-mj-03881-DUTY
      Case 2:19-mj-10555-CWD
                         Document
                              Document
                                  1 Filed
                                        1 09/16/19
                                           Filed 09/25/19
                                                     Page 3Page
                                                            of 263 of
                                                                   Page
                                                                      26 ID #:3
Case 2:19-mj-03881-DUTY
      Case 2:19-mj-10555-CWD
                         Document
                              Document
                                  1 Filed
                                        1 09/16/19
                                           Filed 09/25/19
                                                     Page 4Page
                                                            of 264 of
                                                                   Page
                                                                      26 ID #:4
Case 2:19-mj-03881-DUTY
      Case 2:19-mj-10555-CWD
                         Document
                              Document
                                  1 Filed
                                        1 09/16/19
                                           Filed 09/25/19
                                                     Page 5Page
                                                            of 265 of
                                                                   Page
                                                                      26 ID #:5
Case 2:19-mj-03881-DUTY
      Case 2:19-mj-10555-CWD
                         Document
                              Document
                                  1 Filed
                                        1 09/16/19
                                           Filed 09/25/19
                                                     Page 6Page
                                                            of 266 of
                                                                   Page
                                                                      26 ID #:6
Case 2:19-mj-03881-DUTY
      Case 2:19-mj-10555-CWD
                         Document
                              Document
                                  1 Filed
                                        1 09/16/19
                                           Filed 09/25/19
                                                     Page 7Page
                                                            of 267 of
                                                                   Page
                                                                      26 ID #:7
Case 2:19-mj-03881-DUTY
      Case 2:19-mj-10555-CWD
                         Document
                              Document
                                  1 Filed
                                        1 09/16/19
                                           Filed 09/25/19
                                                     Page 8Page
                                                            of 268 of
                                                                   Page
                                                                      26 ID #:8
Case 2:19-mj-03881-DUTY
      Case 2:19-mj-10555-CWD
                         Document
                              Document
                                  1 Filed
                                        1 09/16/19
                                           Filed 09/25/19
                                                     Page 9Page
                                                            of 269 of
                                                                   Page
                                                                      26 ID #:9
Case 2:19-mj-03881-DUTY
       Case 2:19-mj-10555-CWD
                          Document
                               Document
                                   1 Filed1 09/16/19
                                             Filed 09/25/19
                                                      Page 10
                                                            Page
                                                              of 2610 Page
                                                                      of 26 ID #:10
Case 2:19-mj-03881-DUTY
       Case 2:19-mj-10555-CWD
                          Document
                               Document
                                   1 Filed1 09/16/19
                                             Filed 09/25/19
                                                      Page 11
                                                            Page
                                                              of 2611 Page
                                                                      of 26 ID #:11
Case 2:19-mj-03881-DUTY
       Case 2:19-mj-10555-CWD
                          Document
                               Document
                                   1 Filed1 09/16/19
                                             Filed 09/25/19
                                                      Page 12
                                                            Page
                                                              of 2612 Page
                                                                      of 26 ID #:12
Case 2:19-mj-03881-DUTY
       Case 2:19-mj-10555-CWD
                          Document
                               Document
                                   1 Filed1 09/16/19
                                             Filed 09/25/19
                                                      Page 13
                                                            Page
                                                              of 2613 Page
                                                                      of 26 ID #:13
Case 2:19-mj-03881-DUTY
       Case 2:19-mj-10555-CWD
                          Document
                               Document
                                   1 Filed1 09/16/19
                                             Filed 09/25/19
                                                      Page 14
                                                            Page
                                                              of 2614 Page
                                                                      of 26 ID #:14
Case 2:19-mj-03881-DUTY
       Case 2:19-mj-10555-CWD
                          Document
                               Document
                                   1 Filed1 09/16/19
                                             Filed 09/25/19
                                                      Page 15
                                                            Page
                                                              of 2615 Page
                                                                      of 26 ID #:15
Case 2:19-mj-03881-DUTY
       Case 2:19-mj-10555-CWD
                          Document
                               Document
                                   1 Filed1 09/16/19
                                             Filed 09/25/19
                                                      Page 16
                                                            Page
                                                              of 2616 Page
                                                                      of 26 ID #:16
Case 2:19-mj-03881-DUTY
       Case 2:19-mj-10555-CWD
                          Document
                               Document
                                   1 Filed1 09/16/19
                                             Filed 09/25/19
                                                      Page 17
                                                            Page
                                                              of 2617 Page
                                                                      of 26 ID #:17
Case 2:19-mj-03881-DUTY
       Case 2:19-mj-10555-CWD
                          Document
                               Document
                                   1 Filed1 09/16/19
                                             Filed 09/25/19
                                                      Page 18
                                                            Page
                                                              of 2618 Page
                                                                      of 26 ID #:18
Case 2:19-mj-03881-DUTY
       Case 2:19-mj-10555-CWD
                          Document
                               Document
                                   1 Filed1 09/16/19
                                             Filed 09/25/19
                                                      Page 19
                                                            Page
                                                              of 2619 Page
                                                                      of 26 ID #:19
Case 2:19-mj-03881-DUTY
       Case 2:19-mj-10555-CWD
                          Document
                               Document
                                   1 Filed1 09/16/19
                                             Filed 09/25/19
                                                      Page 20
                                                            Page
                                                              of 2620 Page
                                                                      of 26 ID #:20
Case 2:19-mj-03881-DUTY
       Case 2:19-mj-10555-CWD
                          Document
                               Document
                                   1 Filed1 09/16/19
                                             Filed 09/25/19
                                                      Page 21
                                                            Page
                                                              of 2621 Page
                                                                      of 26 ID #:21
Case 2:19-mj-03881-DUTY
       Case 2:19-mj-10555-CWD
                          Document
                               Document
                                   1 Filed1 09/16/19
                                             Filed 09/25/19
                                                      Page 22
                                                            Page
                                                              of 2622 Page
                                                                      of 26 ID #:22
Case 2:19-mj-03881-DUTY
       Case 2:19-mj-10555-CWD
                          Document
                               Document
                                   1 Filed1 09/16/19
                                             Filed 09/25/19
                                                      Page 23
                                                            Page
                                                              of 2623 Page
                                                                      of 26 ID #:23
Case 2:19-mj-03881-DUTY
       Case 2:19-mj-10555-CWD
                          Document
                               Document
                                   1 Filed1 09/16/19
                                             Filed 09/25/19
                                                      Page 24
                                                            Page
                                                              of 2624 Page
                                                                      of 26 ID #:24
Case 2:19-mj-03881-DUTY
       Case 2:19-mj-10555-CWD
                          Document
                               Document
                                   1 Filed1 09/16/19
                                             Filed 09/25/19
                                                      Page 25
                                                            Page
                                                              of 2625 Page
                                                                      of 26 ID #:25
Case 2:19-mj-03881-DUTY
       Case 2:19-mj-10555-CWD
                          Document
                               Document
                                   1 Filed1 09/16/19
                                             Filed 09/25/19
                                                      Page 26
                                                            Page
                                                              of 2626 Page
                                                                      of 26 ID #:26
